 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5
 6    UNITED STATES OF AMERICA,                              Case No.: 2:18-cr-00095-APG-NJK
 7                           Plaintiff,                                   ORDER
 8    v.                                                              (Docket No. 111)
 9    EVER ANTONIO ALVARADO-CORONADO,
10                           Defendant.
11           Pending before the Court is Defendant Ever Antonio Alvarado-Coronado’s motion to
12 unseal his motion for appointment of co-counsel in CJA case. Docket No. 111. Defendant filed
13 the motion under seal and ex parte without complying with the Court’s clear rules for such filings.
14 LR IA 6-2, 7-2, 10-5. On May 15, 2019, the Court ordered Defendant’s counsel to file either a
15 motion to seal the document at Docket No. 109 that complies fully with the Court’s local rules and
16 applicable caselaw, or a motion to unseal the document. Docket No. 110. The Court ordered that
17 the motion must also address whether the motion at Docket No. 109 is to remain ex parte and, if
18 so, the specific reasons under the rules and applicable caselaw for such designation. Id.
19           Defendant now submits that the motion was inadvertently filed ex parte and under seal.
20 Docket No. 111 at 1. Defendant therefore asks the Court to unseal the motion at Docket No. 109
21 and remove the ex parte designation. Id.
22 . . . .
23 . . . .
24 . . . .
25 . . . .
26 . . . .
27 . . . .
28 . . . .

                                                    1
 1         Accordingly, the Court GRANTS Defendant’s motion to unseal. Docket No. 111. The
 2 Court INSTRUCTS the Clerk’s Office to unseal the document at Docket No. 109, to remove its
 3 ex parte designation, and to reissue the NEF so that the United States is served with the motion.
 4 The United States may respond to Defendant’s motion no later than May 20, 2019. Any reply may
 5 be filed no later than May 21, 2019.
 6         IT IS SO ORDERED.
 7         DATED: May 16, 2019.
 8
 9
10                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
